09-4069-bk
         In Re: B.A.R. Entertainment Management, Inc.


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS COURT ’ S L OCAL R ULE 32.1.1.
W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of                                      Appeals
 2       for the Second Circuit, held at the Daniel Patrick                                      Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                                      City of
 4       New York, on the 15 th day of November, two thousand                                    and ten.
 5
 6       PRESENT: B ARRINGTON D. P ARKER,
 7                R ICHARD C. W ESLEY,
 8                            Circuit Judges,
 9                B ARBARA S. J ONES*
10                            District Judge.
11
12
13
14       IN RE:        B.A.R. ENTERTAINMENT MANAGEMENT, INC.,
15
16                                       Debtor.
17
18
19       PATRICIA A. SMALLS,
20
21                                       Appellant,
22
23                       -v.-                                                   09-4069-bk
24
25       COLASANTI & IURATO, LLP, GLEN IURATU, B.A.R. ENTERTAINMENT
26       MANAGEMENT, INC., B.A.R. ENTERTAINMENT, INC., RAY D.
27       COPELAND, RATTET PASTERNAK & GORDON-OLIVER, LLP, JULIE A.
28       CVEK, ARLENE GORDON-OLIVER, JAMES B. GLUCKSMAN,
29


                 *
                     The Honorable Barbara S. Jones, of the United States District Court
         for the Southern District of New York, sitting by designation.
 1                     Appellees.
 2
 3
 4   FOR APPELLANT:    PATRICIA A. SMALLS, New York, NY.
 5
 6   FOR APPELLEE:     KYLE C. MCGOVERN, Lyons McGovern LLP,
 7                     Sleepy Hollow, NY (Counsel for Colasanti
 8                     & Iurato, LLP); JAMES B. GLUCKSMAN,
 9                     Harrison, NY (Counsel for Rattet
10                     Pasternak & Gordon-Oliver, LLP).
11
12        Appeal from a judgment of the United States District
13   Court for the Southern District of New York (Daniels, J.).
14
15       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

16   AND DECREED that the judgment of the district court be

17   AFFIRMED.

18       Appellant Patricia A. Smalls, pro se, appeals from a

19   judgment of the United States District Court for the

20   Southern District of New York (Daniels, J.) granting

21   Appellees’ motions to dismiss her appeal from a decision of

22   the United States Bankruptcy Court for the Southern District

23   of New York as untimely filed.     We assume the parties’

24   familiarity with the underlying facts, the procedural

25   history, and the issues presented for review.

26       We conclude that the district court correctly dismissed

27   Smalls’s bankruptcy appeal.    The time limit prescribed by

28   Rule 8002(a) of the Federal Rules of Bankruptcy Procedure

29   for filing an appeal from a judgment or order of the


                                    2
1    bankruptcy court “is jurisdictional, and . . . in the

2    absence of a timely notice of appeal in the district court,

3    the district court is without jurisdiction to consider the

4    appeal, regardless of whether the appellant can demonstrate

5    ‘excusable neglect.’”   In re Siemon, 421 F.3d 167, 169 (2d

6    Cir. 2005) (per curiam).    Under the version of Rule 8002(a)

7    in effect at the time of the underlying events, Smalls had

8    ten days after the bankruptcy court dismissed her

9    adversarial proceeding to file a notice of appeal; she did

10   not file her notice until twenty-one days after that court

11   entered its order.   Accordingly, her notice of appeal was

12   untimely filed, and the district court lacked jurisdiction

13   over her appeal.

14       For the foregoing reasons, the judgment of the district

15   court is hereby AFFIRMED.    We therefore deny Smalls’s

16   pending motion to strike as moot.

17
18                                FOR THE COURT:
19                                Catherine O’Hagan Wolfe, Clerk
20
21




                                    3